The Honorable Marvin Steele State Representative 100 North Missouri West Memphis, Arkansas 72301
Dear Representative Steele:
This is in response to your request, on behalf of the West Memphis City Attorney, for an opinion on the following questions:
  1. Is there a conflict of interest for a mayor to serve on the County Board of Equalization when the mayor also serves as the designated representative of his city or town for purposes of appointing this position to the Board of Equalization as provided in A.C.A. §  26-27-304?
  2. Is there a conflict of interest based upon the incompatibility doctrine for the same individual to simultaneously hold the positions of mayor and member of the Board of Equalization?
RESPONSE
It is my opinion that the answer to both of your questions is "yes." Please note that I have attached a copy of Opinion No. 99-167 for your review. That opinion concluded that the "incompatibility of offices" doctrine would prohibit a city council member from being appointed to the county board of equalization. In my opinion this conclusion applies with equal force to a mayor under the circumstances you describe.
Senior Assistant Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:ECW/cyh Enclosure